Ray, J.
The reversal of this case is asked for upon-the evidence. We have carefully examined it, and do not feel *32at liberty to disturb tbe finding. The question made by the appellants, as to whether a partnership actually existed between themselves, rendering them both liable, as partners, to the appellees, is not free from doubt; but there was evidence, which taken together with the testimony that the partner, who it seems is alone responsible, himself ordered a notice of the dissolution of the firm to be published, and his own admissions, would authorize such a conclusion, if the evidence of the appellants was not believed by the judge to whom the case was submitted.
S. P. Howe and D. W. Howe, for appellants.
T. W. Woolen, D. D. Banta and C. Byfield, for appellees.
The judgment is affirmed, with five per cent, damages and costs.